STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 14, 2016
               Plaintiff-Appellee,

v                                                                  No. 323466
                                                                   Wayne Circuit Court
EDWARD RHONE,                                                      LC No. 12-010594-FC

               Defendant-Appellant.


Before: SAAD, P.J., and WILDER and MURRAY, JJ.

PER CURIAM.

       Defendant appeals his convictions after a jury trial of second-degree murder, MCL
750.317, felon in possession of a firearm, MCL 750.224f, and possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced defendant as
an habitual offender, fourth offense, MCL 769.12, to prison terms of 60 to 90 years for the
murder conviction and 2 to 90 years for the felon-in-possession conviction, to be served
concurrently, but consecutive to a two-year term of imprisonment for the felony-firearm
conviction. For the reasons provided below, we affirm.

        The jury convicted defendant of fatally shooting 23-year-old Joshua Mejias outside of
Club Venus, an adult entertainment club, on August 31, 2012. The principal issue at trial was
identity. The prosecution presented evidence that after the club closed at 2:00 a.m., entertainers
and patrons, including Mejias and his friend, Ryan Bullock, walked to the parking lot. The
parking lot attendant had observed defendant and defendant’s unidentified associate in the lot in
a black Chrysler 300. At one point, defendant and a female club employee began to argue, and
Mejias became involved. Ultimately, defendant obtained a firearm from his car and shot Mejias
four times, including one close-range shot to the head, before driving away. Another club
employee, who had observed defendant pull out a gun, called 911 and gave the license plate
number for the black Chrysler, which was found to be registered to defendant. The defense
theory at trial was misidentification. Defendant testified that he was at home caring for his
severely disabled father at the time of the shooting.

                            I. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that there was no credible evidence that he was the person who shot
Mejias. When ascertaining whether sufficient evidence was presented at trial to support a
conviction, this Court must view the evidence in a light most favorable to the prosecution and
                                               -1-
determine whether a rational trier of fact could find that the essential elements of the crime were
proven beyond a reasonable doubt. People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012).
Circumstantial evidence and reasonable inferences arising from the evidence can constitute
satisfactory proof of the elements of the crime. People v Brantley, 296 Mich. App. 546, 550; 823
NW2d 290 (2012). “[A] reviewing court is required to draw all reasonable inferences and make
credibility choices in support of the jury’s verdict.” People v Nowack, 462 Mich. 392, 400; 614
NW2d 78 (2000).

        Identity is an essential element in a criminal prosecution, People v Oliphant, 399 Mich.
472, 489; 250 NW2d 443 (1976), and the prosecution must prove the identity of the defendant as
the perpetrator of a charged offense beyond a reasonable doubt, People v Kern, 6 Mich. App. 406,
409; 149 NW2d 216 (1967). Positive identification by a witness or circumstantial evidence and
reasonable inferences arising from it may be sufficient to support a conviction of a crime.
Nowack, 462 Mich. at 400; People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000). The
credibility of identification testimony is for the trier of fact to resolve, and this Court will not
resolve it anew. Davis, 241 Mich. App. at 700.

        Here, four eyewitnesses unequivocally identified defendant as the gunman. The evidence
disclosed that Jeffrey Pitman and Chelsea Muglia both selected defendant from photographic
lineups and identified him as the shooter at trial. Pitman, who came within four feet of
defendant, face-to-face, was positive that defendant was the person who shot Mejias. Muglia
explained that she would “never forget” defendant’s face. Deanna Blackburn identified
defendant in court as the person she saw pull out a long gun immediately before the shooting.
Blackburn, who was 8 to 10 feet from defendant, testified that she “know[s] that face,” “know[s]
who she s[aw],” and “won’t forget.” Bullock identified defendant at the preliminary
examination and at trial as the person he saw pointing a small rifle toward him and Mejias
immediately before hearing several gunshots. These witnesses’ testimony, if believed, was
sufficient to establish defendant’s identity as the shooter. See id. Apart from the positive and
unequivocal identifications of defendant, the prosecution also presented evidence that the shooter
was driving a black Chrysler 300, which was registered to defendant.

        This evidence, viewed in a light most favorable to the prosecution, was sufficient to
enable the jury to identify defendant as the perpetrator beyond a reasonable doubt. Defendant’s
challenges to the weight and credibility of the witnesses’ identification testimony were matters
for the jury to decide and do not affect the sufficiency of the evidence. People v Scotts, 80 Mich
App 1, 9; 263 NW2d 272 (1977). The same challenges to the identification testimony that
defendant raises on appeal were presented to the jury during trial. This Court will not interfere
with the jury’s role of determining issues of weight and credibility. People v Wolfe, 440 Mich.
508, 514; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1992). Rather, this Court is required
to draw all reasonable inferences and make credibility choices in support of the jury’s verdict.
Nowack, 462 Mich. at 400. Accordingly, there was sufficient evidence of defendant’s identity.

                           II. GREAT WEIGHT OF THE EVIDENCE

       We reject defendant’s argument that his convictions must be reversed because the
evidence preponderates so heavily against the verdict that it would be a miscarriage of justice to
allow the verdict to stand. A defendant is required to move for a new trial in the lower court to

                                                -2-
preserve a claim that his conviction is against the great weight of the evidence. People v
Cameron, 291 Mich. App. 599, 617-618; 806 NW2d 371 (2011). Because defendant did not
move for a new trial below, our review of this unpreserved claim is limited to plain error
affecting defendant’s substantial rights. People v Musser, 259 Mich. App. 215, 218; 673 NW2d
800 (2003).

         In evaluating whether a verdict is against the great weight of the evidence, the question is
whether the evidence preponderates so heavily against the verdict that it would be a miscarriage
of justice to allow the verdict to stand. People v Lemmon, 456 Mich. 625, 647; 576 NW2d 129
(1998); People v Unger, 278 Mich. App. 210, 232; 749 NW2d 272 (2008). As previously
discussed, the eyewitness testimony and circumstantial evidence sufficiently established
defendant’s identity as the perpetrator. Considering that four witnesses positively identified
defendant as the gunman, and two actually saw defendant shoot Mejias, and the evidence linked
the shooter’s vehicle to defendant, the evidence does not preponderate so heavily against the
jury’s verdict that it would be a miscarriage of justice to allow the verdict to stand. Contrary to
what defendant suggests, conflicting testimony and questions regarding the credibility of
witnesses are not sufficient grounds for granting a new trial. Lemmon, 456 Mich. at 643. This
Court defers to the jury’s determination of credibility “unless it can be said that directly
contradictory testimony was so far impeached that it ‘was deprived of all probative value or that
the jury could not believe it,’ or contradicted indisputable physical facts or defied physical
realities.” Id. at 645-646 (citation omitted). That clearly is not the case here.

        We disagree with defendant’s argument that the jury was not justified in finding him
guilty because Bullock’s in-court identification was tainted by an impermissibly suggestive
identification procedure. In a motion to suppress, defendant argued that Bullock’s in-court
identification was tainted because Bullock was shown a video of the shooting before the
preliminary examination, where he first identified defendant. The trial court held an evidentiary
hearing and denied defendant’s request to set aside Bullock’s identification. Defendant has not
properly challenged the propriety of that ruling on appeal, and the record discloses that the trial
court’s decision to admit the identification evidence was not clearly erroneous. People v Harris,
261 Mich. App. 44, 51; 680 NW2d 17 (2004). Furthermore, the jury was aware that Bullock did
not identify defendant in a photographic array and that he had observed the video, which was
also shown to the jury. Again, it was up to the jury to determine whether Bullock’s identification
testimony was reliable and credible in light of the factors explored by the defense. Lemmon, 456
Mich. at 643-644. Further, while defendant makes much of the trial court’s denial of his motion
to suppress Bullock’s in-court identification, three other eyewitnesses provided positive and
unequivocal identifications of defendant. The jury’s verdict is not against the great weight of the
evidence.

                III. SPEEDY TRIAL AND RIGHT TO PRESENT A DEFENSE

        Defendant argues that he was denied his constitutional right to a speedy trial. The
determination of whether a defendant was denied a speedy trial is a mixed question of fact and
law. People v Waclawski, 286 Mich. App. 634, 664; 780 NW2d 321 (2009). The trial court’s
factual findings are reviewed for clear error, while the constitutional issue is a question of law
subject to de novo review. Id.


                                                -3-
        Defendant alternatively argues that he was denied his right to present a defense when he
was not allowed to present evidence that could have mitigated the prejudice he suffered as a
result of the speedy trial violation. Although defense counsel asked defendant about his father’s
condition, to which the prosecutor successfully objected, defendant did not contend that such
testimony was necessary to preserve his constitutional right to present a defense. Therefore,
defendant’s constitutional claim is not preserved, see People v Danto, 294 Mich. App. 596, 605;
822 NW2d 600 (2011) (stating that “an objection on one ground is insufficient to preserve an
appellate argument based on a different ground”), and our review of that issue is limited to plain
error affecting defendant’s substantial rights, People v Carines, 460 Mich. 750, 764; 597 NW2d
130 (1999).

                                       A. SPEEDY TRIAL

         The United States and Michigan Constitutions guarantee criminal defendants the right to
a speedy trial. US Const, Am VI; Const 1963, art 1, § 20; People v Patton, 285 Mich. App. 229,
235 n 4; 775 NW2d 610 (2009). “In determining whether a defendant has been denied a speedy
trial, four factors must be balanced: (1) the length of the delay, (2) the reasons for the delay, (3)
whether the defendant asserted his right to a speedy trial, and (4) prejudice to the defendant from
the delay.” People v Mackle, 241 Mich. App. 583, 602; 617 NW2d 339 (2000) (citations
omitted). Here, the length of delay does not favor a finding of a speedy trial violation. The
delay period commences at the arrest of the defendant. People v Williams, 475 Mich. 245, 261;
716 NW2d 208 (2006). Defendant was arrested on September 12, 2012, and trial began on
February 10, 2014. When the length of the delay is less than 18 months, as is the case here, the
defendant must establish that he was prejudiced by the delay. People v Cain, 238 Mich. App. 95,
112; 605 NW2d 28 (1999). Defendant’s failure to do so precludes relief.

         Prejudice to the defense must meaningfully impair a defendant’s ability to defend against
the charges against him in such a manner that the outcome of the proceeding will likely be
affected. People v Adams, 232 Mich. App. 128, 134-135; 591 NW2d 44 (1998). Defendant
argues that he lost a crucial “alibi witness” because of the delay when his father died before trial.
While it is possible for the death of a potential witness to demonstrate the requisite prejudice if
exculpatory evidence is lost, see id. at 136, defendant has not established that relevant evidence
beneficial to the defense was lost by his father’s absence. Given the record, there is no reason to
believe that defendant’s father could have given testimony at trial that would have exonerated
him. In an affidavit, defendant averred that his father died in November 2013. As the trial court
observed, defendant did not present his father’s purportedly exculpatory testimony at the
preliminary examination in November 2012, which was a year before his father’s death. In
addition, defendant did not list his father on the defense witness list filed before the original May
13, 2013, trial date (which was adjourned at defendant’s request). These factors undermine
defendant’s assertion that his father was a crucial witness who could have provided material
testimony. In sum, defendant’s unsupported claim that his father’s testimony might have
exonerated him does not provide a sufficient basis to find actual and substantial prejudice. As a
result, defendant’s right to a speedy trial was not violated.

                             B. RIGHT TO PRESENT A DEFENSE



                                                -4-
        Defendant argues that he was denied his right to present a defense when the trial court
precluded him from testifying about his father’s condition at the time of trial, i.e., that the father
had died. Defendant claims that the jurors should have been informed that his father had died
because they would otherwise be left in the dark why the father did not testify on defendant’s
behalf, when it was known to the jury that defendant’s position was that he was at home, caring
for his father at the time of the shooting.1

         Although a defendant has a constitutional right to present a defense, US Const, Am VI;
Const 1963, art 1 § 20; People v Adamski, 198 Mich. App. 133, 138; 497 NW2d 546 (1993), he
must still comply with procedural and evidentiary rules established to assure fairness and
reliability in the verdict. People v Hayes, 421 Mich. 271, 279; 364 NW2d 635 (1984); People v
Arenda, 416 Mich. 1, 8; 330 NW2d 814 (1982). The Michigan Rules of Evidence prohibits the
admission of evidence that is not relevant. MRE 402. Thus, “[t]he right to present a defense
extends only to relevant evidence.” Danto, 294 Mich. App. at 604.

        We hold that the information at issue—that defendant’s father had died between the time
of the shooting and the time of trial—was not a pertinent part of defendant’s defense to the
charges. His defense is that he was at home taking care of this father at the time of the shooting,
and he conveyed this to the jury through his testimony. But what defendant ignores is that his
father’s status some months after the shooting had no bearing on his ability to present his defense
to the jury. Put another way, whether defendant’s father was alive or not at the time of trial had
no impact on whether defendant’s testimony that he was at home with the father at the time of
the shooting was true.2

        Moreover, even if the trial court’s decision to exclude defendant’s testimony could be
construed as depriving defendant of the right to present a defense, under the plain error doctrine,
defendant is not entitled to any relief. If defendant had been permitted to testify that his father
was dead at the time of trial, and therefore unable to testify, there is not a reasonable probability
that the jury would have returned a different verdict. Such information would have had no
impact in the jury’s deliberations in the face of the testimony from four eyewitnesses that
identified defendant as the shooter and the fact that defendant’s car was spotted at the scene. See
People v Pipes, 475 Mich. 267, 274; 715 NW2d 290 (2006) (stating that “under the plain error



1
 Of course, defendant’s position ignores the fact that, as previously discussed, even if the father
were alive, there is no indication that he would have testified or that the testimony would have
been helpful to defendant.
2
  We recognize that the specific issue before is very narrow. For instance, precluding the jury
from hearing that the father had died months before trial started is a different matter than the
court precluding the father from testifying at trial if he were still alive. Although in this latter
instance, the testimony may have nonetheless been properly excluded if defendant violated any
pretrial orders that required parties to supply the names of witnesses by a particular date. See
MCR 6.201(J); People v Davie (After Remand), 225 Mich. App. 592, 597-598; 571 NW2d 229
(1997).


                                                 -5-
rule, a defendant must show actual prejudice”). Accordingly, defendant has not established that
he is entitled to a new trial.3

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant raises three claims of ineffective assistance of counsel, none of which has
merit. Because no evidentiary hearing was held, our review is limited to mistakes apparent from
the record. People v Riley (After Remand), 468 Mich. 135, 139; 659 NW2d 611 (2003). To
establish ineffective assistance of counsel, defendant first must show that counsel’s performance
fell below an objective standard of reasonableness. In doing so, defendant must overcome the
strong presumption that counsel’s assistance was sound trial strategy. Second, defendant must
show that, but for counsel’s deficient performance, it is reasonably probable that the result of the
proceeding would have been different. People v Armstrong, 490 Mich. 281, 289-290; 806 NW2d
676 (2011). Effective assistance of counsel is presumed and defendant bears a heavy burden of
proving otherwise. People v Pickens, 446 Mich. 298, 302-303; 521 NW2d 797 (1994); People v
Effinger, 212 Mich. App. 67, 69; 536 NW2d 809 (1995). “Reviewing courts are not only required
to give counsel the benefit of the doubt with this presumption, they are required to ‘affirmatively
entertain the range of possible’ reasons that counsel may have had for proceeding as he or she
did.” People v Gioglio (On Remand), 296 Mich. App. 12, 20; 815 NW2d 589 (2012), vacated in
part on other grounds 493 Mich. 864 (2012). “[A] reviewing court must conclude that the act or
omission of the defendant’s defense counsel fell within the range of reasonable professional
conduct if, after affirmatively entertaining the range of possible reasons for the act or omission
under the facts known to the reviewing court, there might have been a legitimate strategic reason
for the act or omission.” Id. at 22-23.

        Decisions about what arguments to make, what evidence to present, whether to call
witnesses, and how to impeach witnesses are matters of trial strategy, People v Rockey, 237 Mich
App 74, 76; 601 NW2d 887 (1999), and “this Court will not second-guess defense counsel’s
judgment on matters of trial strategy,” People v Benton, 294 Mich. App. 191, 203; 817 NW2d 599
(2011). Defense counsel has wide discretion regarding matters of trial strategy. People v Heft,
299 Mich. App. 69, 83; 829 NW2d 266 (2012). As hereafter discussed, defendant has not
identified any omission that prejudiced his case.

                             A. FAILURE TO CALL WITNESSES

         Defendant contends that defense counsel should have called as witnesses (1) the defense
investigator, who interviewed his now-deceased father, and (2) an orthopedic expert. As noted,
defense counsel’s decisions regarding whether to call witnesses are presumed to be matters of
trial strategy, Rockey, 237 Mich. App. at 76, and the failure to present a witness can constitute


3
  Defendant also references that he was denied the right to present a defense when the trial court
denied his motion for an adjournment when a witness of his was unable to testify. Defendant’s
failure to explain what the witness would have stated if she had testified results in the issue being
abandoned. See People v McPherson, 263 Mich. App. 124, 136; 687 NW2d 370 (2004); People v
Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998).


                                                -6-
ineffective assistance only where it deprives the defendant of a substantial defense, People v
Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009). Although defendant asserts that the
investigator would have testified that defendant’s father would have supported defendant’s alibi,
defendant has not provided a witness affidavit from the investigator, or identified any other
evidence of record establishing that the investigator actually would have testified at trial and
provided favorable testimony. The record discloses that in the context of arguing another matter,
defense counsel explained that the investigator attempted to interview defendant’s father, but
defendant’s father was heavily medicated, “was very, very ill,” and “could not speak.” Counsel
acknowledged that he did not know what the substance of defendant’s father’s testimony would
have been had he lived to testify. Thus, it is clear that the investigator had not gained any helpful
information, alibi or otherwise, from defendant’s father that he could have offered on
defendant’s behalf. Because information in the record indicates that defendant’s father was not
able to speak to the investigator, defense counsel acknowledged that he did not know the
substance of any testimony defendant’s father could offer, and defendant has not presented any
affidavit from the investigator or other appropriate offer of proof showing that the investigator
could have provided any favorable information he received from defendant’s father, defendant
has not established that he was prejudiced by defense counsel’s failure to call the proposed
witness at trial.

        With regard to calling an orthopedic expert, defendant also has not made an offer of proof
regarding the substance of any favorable testimony an expert could have offered. A defendant
cannot establish his claim of ineffective assistance of counsel using speculation that an expert
would have testified favorably. Payne, 285 Mich. App. at 190. Moreover, defendant has failed to
overcome the presumption that defense counsel’s decision not to call an expert witness was
reasonable trial strategy. Id. There is no evidence that an expert would have testified that, after
defendant fractured his ankle in December 2011, and underwent surgery in January 2012, he was
not able to walk without a limp or a cane on August 31, 2012. Defense counsel attempted to
support this theory, to challenge the accuracy of the witnesses’ identification testimony, through
defendant’s own testimony, by presenting defendant’s medical records and a photograph of
defendant’s injured ankle, and having the jury observe defendant’s surgical scar. Defendant has
failed to show that defense counsel’s strategy was objectively unreasonable or that he was
prejudiced by the absence of an expert at trial. Further, absent an appropriate offer of proof
regarding the substance of any testimony an orthopedic expert could have offered, defendant is
unable to establish that he was prejudiced by the absence of an expert at trial.

           B. FAILURE TO “COMPLETE” THE IMPEACHMENT OF BULLOCK

        Defendant contends that defense counsel should have “read [Bullock’s] statement [from
the preliminary examination] about meeting Detective Thomas at a restaurant into the record.”
The record discloses that defense counsel clearly elicited that Bullock previously testified that he
did not remember meeting Detective Thomas at a restaurant. Defense counsel further elicited
that, at the time of trial, Bullock still did not remember meeting the detective at a restaurant.
Other than providing information that was adequately covered by counsel’s questioning,
defendant does not state how reading Bullock’s prior testimony “into the record” would have
further undermined Bullock’s credibility, particularly where Bullock’s trial testimony on this
point was ultimately consistent with his prior testimony on direct examination. Defendant has


                                                -7-
not shown that defense counsel’s impeachment efforts were objectively unreasonable or
prejudicial.

                   C. FAILURE TO REQUEST A FINGERPRINT ANALYSIS

        Defendant argues that defense counsel was ineffective for failing to request a fingerprint
analysis for a nine-millimeter live round found in the street, near defendant’s house. Defendant
has failed to overcome the strong presumption of sound strategy. Rockey, 237 Mich. App. at 76.
Defense counsel reasonably may have determined that any analysis would not have been helpful
and only could have been harmful to the defense. The live round was of the same caliber as the
casings found at the crime scene. Defense counsel actually used the lack of a fingerprint analysis
to the advantage of the defense, without the risk of harmful test results. Counsel highlighted that
no weapons or bullets were found inside defendant’s house or car and elicited from a police
witness that the live round found in the street did not have “anything to do with” this case.
Because the live round was not deemed significant to defendant’s case, which counsel
established at trial, there was no reason to request a fingerprint analysis of the live round. If the
live round had been analyzed and defendant’s fingerprint was not found, that result would not
have been helpful because of the lack of significance of that evidence to the charged offense. It
was sufficient for defense counsel to simply establish that the live round was not deemed
significant to defendant’s case, which he did. Conversely, however, if the live round had been
analyzed and defendant’s fingerprint was found, that information would have been harmful to
defendant because it would have shown defendant’s access to ammunition of the type linked to
the victim’s shooting. In sum, there was no scenario where fingerprint testing was likely to
benefit the defense. Instead, counsel elicited that the police did not send the live round for a
fingerprint analysis, and, in closing argument, used their failure to analyze the live round to
discredit the police investigation and to challenge the strength of the prosecution’s case.
Defendant has not shown that defense counsel’s strategy was objectively unreasonable.

       Affirmed.



                                                              /s/ Henry William Saad
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Christopher M. Murray




                                                -8-